                                     IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF SOUTH CAROLINA
                                             CHARLESTON DIVISION

JOSE H RUIZ RAMOS and               )
FRANCISCO ZEPEDA RAMOS,             )
                                    )                                     No. 2:18-cv-02942
                  Plaintiffs,       )
                                    )                                          ORDER
            vs.                     )
                                    )
STONE FORESTRY SERVICES, INC.       )
and RANDY STONE,                    )
                                    )
                  Defendants.       )
____________________________________)

              This matter comes before the court on defendants Stone Forestry Services, Inc.

(“Stone Forestry”) and Randy Stone’s (“defendants”) partial motion to dismiss. For the

reasons set forth below, the court denies the motion.

                                                               I. BACKGROUND

              Plaintiffs Jose H. Ruiz Ramos (“Jose”) and Francisco Zepeda Ramos

(“Francisco”) (“plaintiffs”) are both Mexican nationals who were admitted to the United

States as temporary guest workers under 8 U.S.C. § 1101(a)(15)(H)(ii)(b) (“H-2B”).

Plaintiffs were recruited by defendants under the H-2B temporary guest worker program

for the 2015-2016, 2016-2017, and 2017-2018 reforestations seasons to help Stone

Forestry with planting tree seedlings, thinning young trees, and gathering and baling pine

straw in Colleton County, South Carolina.1 According to plaintiffs, and presuming all of

the facts alleged in the complaint to be true for the purposes of this motion to dismiss,

defendants relied on Juan Campos Guzman to hire and recruit them and other H-2B guest


                                                            
1
 While defendants employed Francisco for all three seasons, Jose only worked for Stone
Forestry for the 2017-2018 reforestation season.
                                                                     1
 
workers for defendants’ forestry-related activities across the southeast United States.

Defendants provided plaintiffs with a small housing facility that was overcrowded and

not in compliance with applicable health and safety standards. The drivers hired by

defendants to transport plaintiffs and other workers did not have valid licenses, and the

vehicles they drove were not covered by insurance. Plaintiffs also regularly worked over

forty hours in a workweek, but defendants failed to pay them at 1.5 times their regular

rate for the overtime work. The wage statements that defendants provided to plaintiffs

did not accurately reflect the hours worked or the amount of piece rate work they

performed. Finally, defendants failed to provide or pay for plaintiffs’ return

transportation to Mexico.

       On October 30, 2018, plaintiffs filed suit against defendants alleging violations of

the Migrant and Seasonal Agricultural Protection Act (“AWPA”), 29 U.S.C. §§ 1801, the

Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, and the South Carolina Payment

of Wages Act (“SCPWA”), S.C. Code §41-10-10, et seq. On January 11, 2019,

defendants filed the instant motion to dismiss for failure to state a claim. ECF No. 11.

On January 30, 2019, plaintiffs filed their response in opposition. ECF No. 14. On

February 6, 2019, defendants filed their reply. ECF No. 16. On February 17, 2019,

plaintiffs filed their sur reply. ECF No. 17.

                                     II. STANDARD

       A Rule 12(b)(6) motion for failure to state a claim upon which relief can be

granted “challenges the legal sufficiency of a complaint.” Francis v. Giacomelli, 588

F.3d 186, 192 (4th Cir. 2009) (citations omitted); see also Republican Party of N.C. v.

Martin, 980 F.2d 943, 952 (4th Cir. 1992) (“A motion to dismiss under Rule 12(b)(6) . . .



                                                2
 
does not resolve contests surrounding the facts, the merits of a claim, or the applicability

of defenses.”). To be legally sufficient, a pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

8(a)(2). A Rule 12(b)(6) motion should not be granted unless it appears certain that the

plaintiff can prove no set of facts that would support his claim and would entitle him to

relief. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). When

considering a Rule 12(b)(6) motion, the court should accept all well-pleaded allegations

as true and should view the complaint in a light most favorable to the plaintiff.

Ostrzenski v. Seigel, 177 F.3d 245, 251 (4th Cir.1999); Mylan Labs., Inc., 7 F.3d at 1134.

“To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id.

                                     III. DISCUSSION

        Defendants ask the court to dismiss plaintiffs’ AWPA claims, arguing that

plaintiffs cannot be found to have engaged in agricultural employment under the AWPA

because they were brought to the United States on an H-2B visa as temporary non-

agricultural workers. Defendants also argue that the AWPA categorically excludes all

workers in the United States under H-2 visas. ECF Nos. 11 at 7–8, 16 at 2. The court

disagrees with both arguments.




                                               3
 
        The AWPA provides certain protections for those engaged in “agricultural

employment,” which it defines as

       employment in any service or activity included within the provisions of
       section 3(f) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(f)), or
       section 3121(g) of Title 26 and the handling, planting, drying, packing,
       packaging, processing, freezing, or grading prior to delivery for storage of
       any agricultural or horticultural commodity in its unmanufactured state.

29 U.S.C. § 1802(3). Thus, there are three possible definitions of agricultural

employment under AWPA: (1) employment as defined by 29 U.S.C. § 203(f) in

accordance with the FLSA; (2) employment as defined by 26 U.S.C. § 3121(g) in

accordance with the Internal Revenue Code; and (3) “the handling, planting drying

packing, packaging, processing, freezing or grading prior to delivery for storage of any

agricultural or horticultural commodity in its unmanufactured state.” Id. Plaintiffs

concede that their forestry work does not fall under either of the first two definitions of

agricultural work, but argue that “their work is encompassed within the third definition of

the [AWPA], because they were engaged in activities involving the handling, planting,

and processing of agricultural and horticultural commodities in their unmanufactured

state.” ECF No. 14 at 3.

       Defendants argue that, regardless of this definition, plaintiffs cannot be

considered agricultural workers for AWPA purposes because they were admitted to the

United States as H-2B workers “to perform other temporary service or labor.” 9 U.S.C. §

1101(a)(15)(H)(ii)(b). Defendants contend that, because the Department of Labor

(“DOL”) chose not to give them an H-2A visa, which is reserved for temporary

agricultural laborers pursuant to 9 U.S.C. § 1101(a)(15)(H)(ii)(a) (“H-2A”), then the

DOL did not define plaintiffs’ work as agricultural. As such, defendants reason,



                                              4
 
plaintiffs cannot now be considered to have engaged in agricultural work for purposes of

a suit under the AWPA. Further, defendants argue that H-2 foreign guest workers are

categorically excluded from obtaining relief under the AWPA. Defendants engage in a

lengthy statutory analysis, comparing various versions of the AWPA throughout the last

fifty years to support their argument that Congress intended to exclude claims by

temporary migrant workers with H-2B visas such as plaintiffs. However, their well-

constructed arguments are undermined by a substantial number of cases in which courts

have (1) adjudicated AWPA claims brought by H-2B visa holders, and (2) found that

forestry work qualifies as agricultural work under the AWPA.

       In Morante-Navarro v. T&Y Pine Straw, Inc., 350 F.3d 1163 (11th Cir. 2003), the

Eleventh Circuit considered whether several H-2B temporary workers qualified as

agricultural workers under the AWPA. The court found that their work of clearing land,

raking and gathering pine straw, and compressing the straw into bales constituted

agricultural work under the AWPA. Morante-Navarro, 350 F.3d at 1166–68.

Specifically, the court found that, even though their pine straw work did not qualify as

agricultural work under the FLSA because it was not performed on a traditional farm,

their work fell within the AWPA’s third definition of “agricultural employment,” because

“plaintiffs were clearly ‘handling’ pine straw,” which was an “agricultural or horticultural

commodity.” Id. at 1167. First, the court emphasized that the “AWPA is a remedial

statute and should be construed broadly to effect its humanitarian purpose.” Id. at 1167.

The Court viewed the developments in the AWPA over the years as Congress’s intent to

“expand[] coverage to include additional activities not previously protected by” prior

versions of the Act. Id. at 1168. “Furthermore, the AWPA added the third definition of



                                             5
 
‘agricultural employment,’ which applies to certain activities regardless of their

location.” Id. The court definitively concluded that “this expanded definition of

‘agriculture’ encompasses the raking, gathering, baling, and loading of pine straw.” Id.;

see also De Leon-Granados v. Eller & Sons Trees, Inc., 497 F.3d 1214, 1216–21 (11th

Cir. 2007) (finding that H-2B temporary foreign workers employed by forestry company

were entitled to bring an AWPA claim in addition to their FLSA claim); Donaldson v.

U.S. Dep’t of Labor, 930 F.2d 339, 342 (4th Cir. 1991) (finding that the complaint

brought by H-2 workers alleged valid claims under the AWPA, as “[s]ection 504 of

[]AWPA expressly creates a private federal right of action for ‘[a]ny person aggrieved by

a violation of [the Act] or any regulation under [the Act] by a farm labor contractor,

agricultural employer, agricultural association, or other person . . . .” ); Bracamontes v.

Weyerhaeuser Co., 840 F.2d 271, 276 (5th Cir. 1988) (“Today we hold that Congress

intended that agricultural employment include forestry operations even when not

performed on a traditional farm.”); Bresgal v. Brock, 843 F.2d 1163, 1165 (9th Cir. 1987)

(“answering in the affirmative the question “Does the Migrant and Seasonal Agricultural

Worker Protection Act apply to migrant and seasonal commercial forestry workers?”);

Rosiles-Perez v. Superior Forestry Serv., Inc., 250 F.R.D. 332, 334 (M.D. Tenn. 2008)

(“Plaintiffs entered this country under the H-2B temporary foreign worker visa program,

for the purpose of employment with SFSI[, a company engaged in reforestation], as

agricultural workers.”); Recinos-Recinos v. Express Forestry, Inc., 233 F.R.D. 472 (E.D.

La. 2006) (certifying a class action for an AWPA case brought by H-2B temporary

foreign workers).

       Thus, the court finds that plaintiffs may pursue their claims under the AWPA.



                                              6
 
                                IV. CONCLUSION

      Based on the foregoing reasons, the court denies the partial motion to dismiss.

      AND IT IS SO ORDERED.




                                    DAVID C. NORTON
                                    UNITED STATES DISTRICT JUDGE

March 13, 2019
Charleston, South Carolina

 




                                           7
 
